Citation Nr: 1127829	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  10-01 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for a left knee disorder.

2.  Entitlement to a rating in excess of 10 percent for mild compression deformity of the lower thoracic spine with osteopenia and marked loss of disc spaces of the thoracic and lumbar spine prior to February 26, 2009, and a rating in excess of 20 percent from February 26, 2009.

3.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right knee.

4.  Entitlement to an effective date earlier than September 12, 2005, for the award of service connection for degenerative joint disease of the right knee.

5.  Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1966 to February 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in June 2006, June 2009, and April 2010 by the Fargo, North Dakota, Regional Office (RO) of the Department of Veterans Affairs (VA).  In September 2008, the Board, in pertinent part, denied reopening a claim for entitlement to service connection for residuals of a back injury, denied entitlement to service connection for a left knee disability, and remanded the issue of entitlement to service connection for a right knee disability.  

A June 2009 rating decision granted service connection for degenerative joint disease of the right knee and assigned a 10 percent rating effective from September 12, 2005.  A review of the record also reveals that the statements of a February 26, 2009, VA examiner were accepted as evidence to reopen the service connection claim for residuals of a back injury.  The June 2009 rating decision granted service connection for mild compression deformity of the lower thoracic spine with osteopenia and marked loss of disc spaces of the thoracic and lumbar spine.  A 10 percent rating was assigned effective from February 18, 2004, and an increased 20 percent rating was assigned from February 26, 2009.  

The Board notes that subsequent to the June 2009 rating decision the Veteran submitted a notice of disagreement from the assigned ratings and effective dates for his back and right knee disabilities.  Although the RO addressed the back disability effective date issue as a request for an earlier award for service connection, in his December 2009 substantive appeal the Veteran clarified his appeal as for an earlier effective date for the award of a 20 percent rating.  There is no indication that the Veteran contends an earlier effective date for the award of service connection for his back disability is warranted.  Based upon a comprehensive review of the record, the Board finds the increased rating and earlier effective date issues for appellate review are most appropriately addressed as provided on the title page of this decision.  

The Board notes the United States Court of Appeals for Veterans Claims (Court) has held that a claim for a total disability rating based upon individual unemployability (TDIU) is generally a rating theory and "not a separate claim for benefits."  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The issue may, however, be addressed separately for clarity and for matters related to decision format, issue organization, and style.  The Board finds that in this case it is more appropriately addressed as a separate issue.

The Board, in September 2008, also noted the previously denied issue of entitlement to service connection for the residuals of a neck injury appeared to have been accepted as raised by the record by the RO.  It was noted, in essence, that the issue was addressed in VA correspondence (dated in January and March 2006), but that it had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The matter was referred to the AOJ for appropriate action.  A review of the evidence of record does not indicate any action has been taken as to this matter.  The Board now finds, however, that the issue is inextricably intertwined with the TDIU issue on appeal.  While TDIU adjudications are not stand alone issues, adjudication of the claim to reopen in this case is warranted for purposes of administrative economy.  

The issues of whether new and material evidence was received to reopen a claim for entitlement to service connection for a left knee disorder, entitlement to a rating in excess of 10 percent for mild compression deformity of the lower thoracic spine with osteopenia and marked loss of disc spaces of the thoracic and lumbar spine prior to February 26, 2009, and a rating in excess of 20 percent from February 26, 2009, entitlement to a rating in excess of 10 percent for degenerative joint disease of the right knee, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  Correspondence submitted on behalf of the Veteran received by the RO on September 12, 2005, was construed as a service connection claim for a bilateral knee disorder. 

3.  An effective date for the award of service connection for degenerative joint disease of the right knee was assigned from September 12, 2005; there is no evidence of an earlier unadjudicated claim.


CONCLUSION OF LAW

The criteria for an effective date earlier than September 12, 2005, for the award of service connection for degenerative joint disease of the right knee have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") have been fulfilled by information provided to the Veteran by correspondence dated in January 2006, March 2006, November 2008, October 2009, and January 2010.  Those letters notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claim and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  Subsection (b)(3) was also added and notes that no duty to provide § 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

In this case, the available record includes service treatment records, non-VA treatment records and medical opinions, VA treatment and examination reports, and statements from the Veteran, fellow servicemen, and the Veteran's daughter in support of his claims.  The Board finds the notice requirements pertinent to the issue addressed in this decision have been met and all relevant identified and authorized records as to this matter have been requested or obtained.  The available evidence is sufficient for adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claim would not cause any prejudice to the appellant.

Earlier Effective Date Claim

VA law provides that the effective date for an award of disability compensation based on an original claim for direct service connection, if the claim is received within one year after separation from service, shall be the day following separation from active service or the date entitlement arose; otherwise, and for reopened claims, it shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2010).  

The Court has held that the failure to consider evidence which may be construed as an earlier application or claim, formal or informal, that would have entitled the claimant to an earlier effective date is remandable error.  See Lalonde v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. § 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 (1992).  The Court has held, however, that the Board is not required to conjure up issues that were not raised by an appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

VA regulations also provide that the terms claim and application mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2010).  Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).

In statements in support of his claim the Veteran requested an earlier effective date for the award of the 10 percent rating for his service-connected right knee disability.  He identified no specific basis for his claim.

A review of the available record shows that correspondence submitted on behalf of the Veteran and received by the RO on September 12, 2005, was construed as a service connection claim for a bilateral knee disorder.  A June 2009 rating decision granted entitlement to service connection for degenerative joint disease of the right knee and assigned an effective date from September 12, 2005.

Based upon the evidence of record, the Board finds that an effective date for the award of service connection for degenerative joint disease of the right knee earlier than September 12, 2005, is not warranted.  There is no evidence of any earlier unadjudicated formal or informal claim seeking service connection for a right knee disability.  Therefore, the claim for entitlement to an earlier effective date must be denied.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claim.


ORDER

Entitlement to an effective date earlier than September 12, 2005, for the award of service connection for degenerative joint disease of the right knee is denied.


REMAND

A review of the record shows the Veteran was notified of the VCAA duties to assist and of the information and evidence necessary to substantiate his remaining claims.  The Board finds, however, that additional development is required as to these matters.  

The issue of whether new and material evidence was received to reopen a claim for entitlement to service connection for residuals of a neck injury must be adjudicated.  The Board finds that this issue is so inextricably intertwined with the TDIU issue on appeal that for reasons of judicial economy it must be addressed prior to appellate review.  See Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009) (en banc).

The Board also notes that the VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).  

The Court has held that Social Security Administration (SSA) decisions are not controlling for VA purposes, but they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist the Veteran in gathering such records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-372 (1992).  Where SSA disability benefits have been granted, a remand to obtain SSA records is required.  See Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002) (stating that "the possibility that the SSA records could contain relevant evidence . . . cannot be foreclosed absent a review of those records.").  The Board finds that further development is required prior to appellate review.

The Court has also held that when VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A retrospective medical opinion may be necessary and helpful in cases when the evidence is insufficient for an adequate determination.  See Chotta v. Peake, 22 Vet. App. 80, 85 (2008).  Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Court has held that when making a determination whether submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  

In this case, the Board notes that a May 2006 VA examination report noted the Veteran was receiving SSA disability benefits and that he had stopped working after undergoing a stem cell transplant.  The report also noted that the Veteran indicated he had been seen weekly for chiropractic treatment over the previous six months for his spine disorders.  Therefore, additional development is required to obtain copies of the Veteran's SSA records and any private treatment records pertinent to his remaining issues on appeal.  

As to the Veteran's increased rating and TDIU claims, that Board finds that additional medical opinions are required prior to appellate review.  The Veteran's service-connected thoracolumbar spine and right knee disabilities were last evaluated by VA examination in December 2009; however, no opinions were provided as to any occupational impairment manifested as a result of these disorders.  VA may not reject the Veteran's claim without producing evidence, as distinguished from mere conjecture, that the Veteran's disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995); Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  VA has a duty to supplement the record by obtaining an examination, which includes an opinion as to what, if any, affect the Veteran's service-connected disabilities have on his ability to work.  Friscia, 7 Vet. App. at 297; see also Beaty, 6 Vet. App. at 538.

The Board notes that it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards, the case should be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration.  38 C.F.R. § 4.16(b) (2010).  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

The Court has held that in determining whether the veteran is entitled to a total disability rating based upon individual unemployability neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Id.  

VA records show that service connection has been established for mild compression deformity of the lower thoracic spine with osteopenia and marked loss of disc spaces of the thoracic and lumbar spine (20 percent), degenerative joint disease of the right knee (10 percent), and residuals of a left fifth finger fracture (0 percent).  The combined evaluation for compensation is 30 percent.  

In his application for TDIU the Veteran reported that he had last worked in August 2000 as a carpenter with a casket manufacturing company.  He stated that "All" of his service-connected disabilities prevented his securing or following any substantially gainful occupation.  He noted he had been hospitalized from July to August 2008 for a stem cell transplant.  He also reported having completed a high school education.

An August 2009 letter from P.H., the Veteran's daughter and current president of Northern Design Caskets, Inc., noted the Veteran had worked at the company since its beginning in 1990.  It was further noted that over the past eight years he had tried to return to work on several occasions, but that after one or two hours on his feet lifting even small items his back and knees bothered him to the point he had to sit or lay down.  In statements dated in September 2009 the Veteran reported that he started Northern Design Caskets in 1990 and ran the company until 2000 when he retired on disability after undergoing a stem cell transplant.  He stated that after his transplant he had been unable to return to work because of back pain and knee trouble.  He reported he sold the business to P.H. and S.H. in 2004.  A February 2010 VA report of contact noted the Veteran reported that he had turned over his business to his daughter and son-in-law in 2000.  He stated he had tried to work several times since then, but found it too hard to be on his feet.  

The record also includes a March 2009 letter from the Veteran indicating that he had worked on apartment buildings as a carpenter foreman and job superintendent for 30 years.

The pertinent private medical evidence of record reveals the Veteran underwent a stem cell transplant in December 2000 for light chain deposition disease.  A summary of diagnoses at that time included atypical light chain deposition disease, hypertension/congestive heart failure, recurrent deep venous thromboses, pernicious anemia, neutropenic fever, and renal insufficiency.  An August 2005 report noted the Veteran was examined for a functional capacity evaluation and that according to the "USDL Physical Demand Characteristics of Work" he fell in the light work category.  It was noted he had increased restrictions as he was unsafe to crouch, repetitive squat, or climb stepladders and that he had restrictions with crawling, kneeling, standing tolerance, stair climbing, and elevated work in forward bending and standing.  There was no indication, however, that other types of work were precluded.  An August 2008 report shows he underwent a bone marrow transplant for multiple myeloma.  

On VA examination in February 2009 the Veteran reported his occupational activities had been affected by his back and knees problems in that he had to stop building caskets due to difficulty standing and working on a hard surface.  He stated he used a walking stick, primarily during slippery weather, and that prolonged driving for more than an hour increased his back pain.  He reported that he had no other driving restrictions, that he was able to lift about 25 pounds, and that his routine daily activities were not affected.  He also stated that operating farm equipment, snow blowing, and hobbies like hunting and fishing were more difficult and that his daughter and son-in-law did a lot of the work on his livestock farm.  The examiner provided diagnoses including old mild compression deformity of the thoracic spine with associated osteopenia and degenerative changes and stated that the thoracic spine deformity was most likely from a compression-type stress fracture consistent with a parachute fall.  No opinion as to the Veteran's occupational impairment was provided.

VA treatment records dated in July 2009 noted that an examination of the musculoskeletal system revealed a full range of motion to all joints.  VA examination in December 2009 included diagnoses of compression deformity with mild disc disease of the thoracic spine and degenerative disc and joint disease of the lumbosacral spine with loss of range of motion and some evidence of pain on use and patellofemoral syndrome of the right knee with mild degenerative joint disease, loss of range of motion, and evidence of pain on use.  It was noted there was no evidence of hospitalization or true incapacitation as a result of these disorders.  The Veteran denied any radiation of pain.  The examiner noted that all fingers of the left hand moved freely on command.

Based on the foregoing, the Board finds that the RO must provide a medical examination to determine whether the Veteran's service-connected disabilities, alone and not in concert with any nonservice- connected disabilities, render the Veteran unable to obtain or retain substantially gainful employment.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AOJ must formally adjudicate the issue of whether new and material evidence was received to reopen a claim for entitlement to service connection for residuals of a neck injury.  The Veteran should be notified of any determination adverse to his claim and advised of his procedural and appellate rights as they pertain to that decision.

2.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities remaining on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available pertinent VA treatment records.  

All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3.  Appropriate efforts should be taken to obtain a complete copy of the Veteran's Social Security Administration benefit claim, as well as, all associated medical records.

4.  The Veteran should be scheduled for an appropriate VA examination for an opinion as to the nature, and severity of his service-connected right knee and thoracolumbar spine disabilities.  The examiner must identify all orthopedic and neurologic manifestations of the service-connected back disability.  All indicated tests and studies necessary for an adequate opinion should be conducted.  The examination must be conducted in accordance with any applicable VA worksheet.  The examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.  An opinion should also be provided as to the extent of any occupational impairment manifest as a result of the Veteran's service-connected disabilities during the course of this appeal.  Specifically, the examiner should indicate whether it is at least as likely as not that the Veteran is unable to obtain or retain gainful employment due only to his service-connected disabilities consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.

Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  Opinions should be provided based on the results of examination, a review of the lay and medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  

5.  After completion of the above and any additional development deemed necessary, the RO/AOJ should review the issues on appeal.  All applicable laws and regulations should be considered.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


